Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin 2010/0160572 in view of Parker 5037903.
Shin exemplifies (#1),2 blending polycarbonate, epoxy functional polymer and 0.49% tetraphenylphosphonium benzoate. The polycarbonate is BPA based and has a MW of 25,000 (paragraph 83) which qualifies as applicant’s “A”. ADR4368s is inherently a styrene/acrylate/glycidylmethacrylate copolymer (see page 62 of the Duangphet thesis) which qualifies as applicant’s “B”. The blending was conducted in a twin screw extruder at 250-3000C (paragraph 88).
Tetraphenylphosphonium benzoate is similar to applicant’s “C” with the exception that R1, R2, R3 and R4 are all phenyl instead of R1 and R2 being alkyl.
Shin (paragraph 63-65) explains the ionic compound causes reaction between the polycarbonate and the epoxy functional polymer. Shin (paragraph 17) suggests other phosphonium compounds can be employed, but none simultaneously meet both R1 and R2 being alkyl and A being an anion of a carboxylic acid.
Parker list numerous catalysts for reacting epoxy groups with polycarbonate. Some particular catalysts include tetrabutylphosphonium acetate acetic acid complex (col 14 line 1-3 of Parker) and tetrabutylphosphonium chloroacetate (table I of Parker).
It would have been obvious to substitute Shin’s Tetraphenylphosphonium benzoate with either tetrabutylphosphonium acetate acetic acid complex or tetrabutylphosphonium chloroacetate as these are all known to function to catalyze reaction between epoxy groups and polycarbonate.

Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive. 
Applicant presents no arguments why the previous rejection would not meet new claims 16 and 17.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        6/13/22